Citation Nr: 1814822	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  09-04 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Evaluation of hepatitis C with piecemeal necrosis and micronodular cirrhosis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1965 to December 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from January 2006 and March 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In February 2011 and May 2016, the Board remanded the issue for further development.  The requested development has been substantially complied with, and the issue is ready for appellate review.

In August 2017, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2017), which was received in November 2017.

The Board has considered the applicability of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for a total disability rating based on individual unemployability (TDIU) is a component of the claims for higher ratings for the disabilities on appeal.  However, in an August 2012 rating decision, the RO granted the Veteran a TDIU, effective October 14, 2009.  He did not disagree with the effective dates assigned for a TDIU.  Therefore, the Board finds that despite the holding in Rice, the issue of entitlement to TDIU prior to October 14, 2009, is not before the Board on appeal. 


FINDINGS OF FACT

1. Prior to May 3, 2007, the Veteran's hepatitis C was manifested by fatigue, malaise, demonstrable liver damage, and pain, but did not result in weight loss or require dietary restriction, other therapeutic measures, continuous medication, or two weeks of bed rest in a one-year period.  

2. From May 3, 2007 the Veteran's hepatitis C was manifested by daily fatigue, malaise, and anorexia with substantial weight loss or other indications of malnutrition, and hepatomegaly, but not by near-constant debilitating symptoms, marked liver damage, or three or more three-week-long episodes of disabling symptoms requiring rest therapy. 


CONCLUSIONS OF LAW

1. Prior to May 3, 2007, the criteria for an evaluation in excess of 10 percent for the hepatitis C with piecemeal necrosis and micronodular cirrhosis have not been met.  38 U.S.C. §§ 1155, 5107(b) (2010); 38 C.F.R. §§ 3.102, 3.321, 4.114, Diagnostic Codes 7312, 7345 (2000), 7312, 7354 (2017).

2. Since May 3, 2007, the criteria for an evaluation of 60 percent for the hepatitis C have been met.  38 U.S.C. §§ 1155, 5107(b) (2010); 38 C.F.R. §§ 3.102, 3.321, 4.114, Diagnostic Codes 7312, 7345 (2000), 7312, 7354 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).

Inasmuch as this appeal is from the initial rating assigned with the grant of service connection, statutory notice had served its purpose, and its application was no longer necessary.

The Board's May 2016 remand noted there were potentially relevant private treatment records outstanding and directed the Agency of Original Jurisdiction to request the Veteran to provide authorization for VA to obtain such records.  An initial letter mailed to the Veteran in June 2016 requesting him to identify any private treatment providers was returned undeliverable.  The letter was mailed to a new address in July 2016 and was not returned as undeliverable.  The Veteran did not identify any outstanding relevant treatment records; in December 2016 and December 2017, he submitted completed forms that indicated he did not have any additional evidence regarding the appeal.  

The Veteran was afforded VA examinations in April 2010, June 2014, and June 2016.  The Board's February 2011 remand found the April 2010 examination was inadequate, in part, due to the examiner's failure to fully address the relevant criteria and whether the hepatitis C-related symptoms were debilitating.  In a June 2014 statement, the Veteran asserted the June 2014 examiner was prejudiced against him and requested another examination.  The Board's May 2016 also found the June 2014 examination to be inadequate due to the examiner's failure to fully address all of the relevant criteria.  To the extent that the examinations do provide at least a partial list of symptoms experienced by the Veteran, the Board has considered the same in the decision below.  Significantly, there are no indications the examiners incorrectly described the symptomatology associated with the Veteran's hepatitis C, but mostly that not all symptoms were addressed.  Therefore, the Veteran would not be prejudiced by the Board's consideration of the symptomatology reported in the VA examinations.  Moreover, to the extent that the examinations may have provided contradictory or inconsistent findings, the Board obtained a VHA opinion for clarification of the same.  Accordingly, the Board finds the examinations and November 2017 VHA opinion, when taken together as a whole, provide a complete picture of the Veteran's disability throughout the appeal period and, as a whole, are adequate for the purposes of rating the service-connected hepatitis C.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran and his representative have not raised any other issues regarding VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II. Legal Criteria and Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999).  Here the disability has not significantly changed and a uniform evaluation is warranted.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The RO granted service connection for hepatitis C in the January 2006 rating decision and assigned a 10 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7354, from June 14, 2000.  In the March 2007 rating decision, the RO recharacterized the disability as hepatitis C with piecemeal necrosis and micronodular cirrhosis and continued the 10 percent disability rating under Diagnostic Code 7354.

During the period on appeal, the regulations pertaining to rating disabilities of the digestive system were amended, effective from July 2, 2001.  The Board is required to consider the claim in light of both the former and revised schedular rating criteria.  VA's Office of General Counsel has determined that the amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  However, the Veteran does get the benefit of having both the old rating criteria and the new criteria considered for the period after the change was made.  See VAOPGCPREC 3-00.

Prior to July 2, 2001, hepatitis was evaluated as infectious hepatitis under 38 C.F.R. § 4.114, Diagnostic Code 7345.  Under that Diagnostic Code, a 10 percent rating was assigned for demonstrable liver damage with mild gastrointestinal disturbance.  A 30 percent rating was assigned for minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency but necessitating dietary restriction or other therapeutic measures.  A 60 percent rating was assigned for moderate liver damage with disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression.  A 100 percent rating was assigned for marked liver damage manifested by liver function test and marked gastrointestinal symptoms; or with episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy.  38 C.F.R. § 4.114, Diagnostic Code 7345 (in effect prior to July 2, 2001).

Under the current Diagnostic Code 7354, a 10 percent rating is assigned for hepatitis C manifested by intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week but less than two weeks during the past 12 month period.  A 20 percent rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly) requiring dietary restriction or continuous medication; or incapacitating episodes of at least two weeks but less than four weeks in the last 12 months.  A 40 percent rating is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A rating of 100 percent is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354.
Sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but the same signs and symptoms should not be used as the basis for rating under both diagnostic codes.  Id. at Note (1).  An "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id. at Note (2).

Prior to July 2, 2001, cirrhosis of the liver was rated under Diagnostic Code 7312.  A minimal 30 percent rating was assigned for moderate cirrhosis with dilation of superficial abdominal veins, chronic dyspepsia, slight loss of weight, or impairment of health.  A 50 percent rating was assigned for moderately severe cirrhosis, liver definitely enlarged with abdominal distention due to early ascites and with muscle wasting and loss of strength.  A 70 percent rating was assigned for severe cirrhosis with ascites requiring infrequent tapping, or recurrent hemorrhage from esophageal varices, aggravated symptoms and impaired health.  A 100 percent rating was assigned for pronounced cirrhosis with aggravation of the symptoms above necessitating frequent tapping.  38 C.F.R. § 4.114, Diagnostic Code 7312 (in effect prior to July 2, 2001).

Under the current Diagnostic Code 7312 for cirrhosis of the liver, symptoms such as weakness, anorexia, abdominal pain, and malaise are assigned a 10 percent rating.  A 30 percent rating is assigned for cirrhosis with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss.  A 50 percent rating is assigned for a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis).  A 70 percent rating is assigned for a history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks.  A 100 percent rating is assigned for generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis).  38 C.F.R. § 4.114, Diagnostic Code 7312.

For purposes of evaluating conditions of the digestive system, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  In addition, the term "inability to gain weight" means that there has been substantial weight loss with an inability to regain it despite appropriate therapy, and "baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

Disability ratings for evaluation of hepatitis C are assigned based on the frequency and duration of certain symptoms associated with the disorder.  It is well established that lay testimony is competent to establish the presence of observable symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to report symptoms of his hepatitis C. 

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).



Prior to May 3, 2007

Michigan Department of Corrections (DOC) treatment records show the Veteran was assessed with hepatitis C (HCV) in July 1999.  An April 2001 treatment note indicates he had diarrhea due to a diabetes medication.  His diet was normal.  It was noted he had gained 6 pounds.  Chronic, active HCV was amongst the diagnoses.  No specific treatment for the HCV was noted; but, it was noted the Veteran should follow up in a month to check the status of the HVC.     

In a June 2001 statement, the Veteran reported he had chronic fatigue, muscle and joint pain, indigestion, abdominal bloating, mood swings, night sweats, poor sleep, and flu-like symptoms due to HCV. 

A July 2001 liver biopsy showed there was mild chronic portal inflammation, but no evidence of fibrosis, cirrhosis, or piecemeal necrosis.  A June 2002 treatment record notes right flank tenderness, but HCV was not assessed and no treatment for such disability was noted.

A September 2003 Michigan DOC treatment record notes the Veteran complained of right-sided chest pain.  Diabetes, HCV, hypertension, and GERD were assessed.  An April 2004 treatment report notes his symptoms included abdominal cramping, abdominal pain, anorexia, belching, malaise, constipation, depression, dizziness, lethargy, rectal pain, reflux, and black stools.  The symptoms attributed solely to the HCV were not specified.  He did not experience nausea or weight loss.  The treatment plan was "per protocol," but there is no indication any treatment was prescribed or suggested.  July 2004 and October 2004 treatment records note his symptoms did not include weight change.  He did have weakness.  A January 2005 endocrine clinic treatment note notes he had a decrease in appetite and loss of 3 pounds, lethargy, weakness, and nausea.  His symptoms did not include chest pain.  An April 2005 treatment record notes he gained weight.       

A February 2006 surgical pathology report indicates a liver biopsy revealed chronic HCV with mild piecemeal necrosis (grade 2) and micronodular cirrhosis (stage 4).  A February 2006 ultrasound showed the liver was normal in size and position.  No hepatic mass was seen.  There was no evidence of cholelithiasis or bile duct dilation.  No obvious abnormality was seen in the region of the pancreas.  An April 2006 treatment record notes he reported he was treated for HCV in 1993 or 1994.  A May 2006 treatment record notes he complained of increased fatigue since 2003 in relation to his HCV.  He requested treatment.  A note from later that month notes he wished to add a decrease in appetite, chronic fatigue, and right upper quadrant pain to his HCV symptoms.  He reported they occurred all the time.  He denied weight loss.      

In a May 2006 statement, the Veteran contended he was entitled to an increased rating for the HCV because he reported he had near-constant, debilitating symptoms, including fatigue, malaise, nausea, vomiting, anorexia, and right upper quadrant pain.  He reported the same in a May 2006 application for TDIU and a February 2007 statement.  

A November 2006 Michigan DOC treatment record notes the Veteran reported feeling fatigued and having difficulty sleeping.  He attributed the sleep difficulties to posttraumatic stress disorder (PTSD).  The physician assessed HCV and noted the biopsy showed evidence of progression with micronodular cirrhosis (stage 4).  He reported he underwent treatment in 1993 and didn't have a sustained response.  His current symptoms included fatigue and nausea, but there were no physical lab signs of hepatic decompensation.  No splenomegaly was felt on palpation.  The physician noted the Veteran was seeking renewed treatment and that he would be referred for a consultation.

As will be discussed further below, a May 3, 2007 treatment record notes the Veteran reported he underwent treatment for HCV in 1993 but was subsequently told he did not respond to the therapy.  He requested renewed treatment.  

Upon consideration of the evidence above, the Board finds that the competent evidence of record does not support a rating in excess of 10 percent for the time period prior to May 3, 2007 under either Diagnostic Code 7345 (in effect prior to July 2, 2001) or Diagnostic Code 7354 (in effect since July 2, 2001).

The evidence shows the HCV was manifested by fatigue, malaise, demonstrable liver damage, and pain, but did not result in weight loss or require dietary restriction, other therapeutic measures, continuous medication, or two weeks of bed rest in a one-year period prior to May 3, 2007.  Treatment records from this period show that HCV was diagnosed, but they do not show or suggest any treatment, including dietary restrictions, medication, or therapeutic measures, was prescribed to treat it.  Notably, the April 2006, November 2006, and May 2007 treatment records show that the Veteran reported he had received treatment in 1993 and was requesting renewed treatment, but did not indicate there was any intervening treatment, suggesting there was none.  In addition, while he was noted to have lost 3 pounds in January 2005, such is considered minor weight loss.  Other treatment records show there was no weight change or that he gained weight prior to May 3, 2007.  The Board acknowledges the Veteran regularly complained of a number of symptoms, including fatigue, malaise, nausea, arthralgia, and right upper quadrant pain and even described them as constant or near-constant at times, but his treatment records do not show or suggest that there were periods of acute signs and symptoms associated with the HCV severe enough to require bed rest and treatment by a physician during this period.  Accordingly, there were not incapacitating episodes having a total duration of two weeks in a one-year period.

The Board has also considered whether a separate or higher rating is warranted under either version of Diagnostic Code 7312 for cirrhosis, but the medical evidence does not show the cirrhosis was manifested by dilation of superficial abdominal veins, which was required for a 30 percent rating prior to July 2, 2001, or portal hypertension and splenomegaly, which is required for a 30 percent rating under the current criteria.  

Accordingly, the evidence is against a disability rating in excess of 10 percent for the Veteran's HCV prior to May 3, 2007.  The objective clinical findings fail to show that his disability meets the criteria for an increased evaluation.  In the decision above, the Board has considered the Veteran's competent lay statements of the severity of the symptomatology of the HCV.  However, even upon consideration of the credible lay evidence, the requirements for a disability rating in excess of 10 percent have not been met or approximated.

From May 3, 2007

The May 3, 2007 Michigan DOC treatment record notes the Veteran reported a history of chronic right upper quadrant pain, chronic fatigue, and intermittent nausea that didn't cause vomiting.  On examination, the Veteran was noted to be obese and in no distress.  HCV genotype II with micronodular cirrhosis was diagnosed.  The physician noted he was a candidate for HCV treatment and planned its implementation.  
In a May 2007 statement, the Veteran contended his treatment records, including the February 2006 biopsy report, show the HCV increased in severity.  In an August 2007 statement, he reported he was undergoing therapy for HCV.  He said his symptoms included chronic right upper quadrant pain, chronic fatigue, and intermittent nausea that didn't cause vomiting.

Treatment records show he began undergoing treatment for the HCV again in June 2007.

A November 2007 VA nursing note indicates the Veteran sought continued treatment for HCV.  He complained of flu-like symptoms and irritability due to the treatment.  The accompanying primary care note notes he reported he lost about 20 pounds during the course of the treatment.  He complained of intermittent nausea and abdominal pain, which he attributed to the HCV.  A November 2007 VA infectious disease consultation report notes HCV antibody and panel tests were negative.  There was no abdominal tenderness, organomegaly, or stigmata of chronic liver disease.  Chronic HCV with compensated cirrhosis was assessed.  A note from later in November 2007 notes he was continuing on a 24-week treatment regimen.  He denied chest pain or dyspnea.  There was no abdominal tenderness or organomegaly.  He denied any current complaints in December 2007.  A March 2008 physician note notes he completed therapy in December and denied any current complaints.  In June 2008, he complained of feeling fatigued and nauseated.  He denied any other complaints.  

A September 2008 VA outpatient treatment record notes the Veteran reported he was sick due to his HCV and cirrhosis.  He said he had vomited every day for about 30 days and sometimes dry heaved.  He felt nauseated most of the day.  He had been eating, but said the vomiting was not related to food ingestion and occurred randomly.  His energy level was low.  He complained of pain in the right upper chest.  A separate note from the same day indicates he completed HCV treatment in December 2007.  He complained of ongoing nausea, vomiting, and fatigue.  The physician noted a history of peptic ulcer disease.  On evaluation, there was no abdominal tenderness, organomegaly, or stigmata of chronic liver disease.  The physician noted the HCV had responded to treatment and opined the nausea/vomiting could be related to medications prescribed for diabetes and made differential diagnoses of diabetes mellitus, gastropathy, GERD, peptic ulcer disease, and H pylori gastritis.  The physician noted HCV can present with the Veteran's reported symptoms, but noted liver function tests had been normal and two HCV tests had been negative.  A test for H pylori was positive, and the Veteran was prescribed medication.  An October 2008 VA treatment record notes his symptoms had resolved.  He had no heartburn, nausea, or vomiting.  A December 2008 nursing note notes he reported having daily problems with nausea and diarrhea and intermittent vomiting for the prior two months.  The accompanying physician note notes he continued to have occasional abdominal discomfort and diarrhea.  Chronic HCV, sustained viral responder, was assessed.

A February 2009 VA treatment record notes the Veteran complained of nausea and reported throwing up daily.  He reported a decreased appetite, but that he wasn't losing weight.  

A March 2009 private emergency treatment record notes the Veteran complained of nausea and vomiting that had lasted 3 months.  He was noted to have HCV and cirrhosis.  He did not have abdominal or chest pain.  He had not lost weight during the prior three months.  Provisional diagnoses of vomiting and a history of HCV and cirrhosis were made.

A May 2009 VA nursing note shows that the Veteran again complained of ongoing nausea.  A May 2009 physician note notes he continued to complain of epigastric discomfort.  The physician noted tests showed small ulcers in the duodenum, and HCV, sustained viral responder to therapy, was again assessed.  A triage note from later that month indicates he had been throwing up all week.  A June 2009 VA gastroenterology consultation report notes he complained of persistent nausea.  He was noted to have a history of duodenal ulcers and H pylori.  A July 2009 endoscopy report indicates the esophagus, stomach, and duodenum were found to be normal.  A stomach biopsy showed no significant histologic abnormality.  A September 2009 VA treatment record notes he continued to complain of nausea.  The physician opined the etiology was unclear.  His weight had been stable.  A January 2010 physician note notes he complained of ongoing nausea and vomiting.  His weight was increasing.  HCV, sustained viral responder, diabetes mellitus, and nausea were assessed.  The physician indicated diabetes-related gastropathy could be the cause of the nausea.  A triage note from later that month notes he reported vomiting constantly for the past 24 hours.

A February 2010 private emergency treatment record notes the Veteran complained of vomiting and diarrhea.  He also had the sweats and chills.  He denied abdominal pain.  He said he had been nauseated every day for the prior year.  A small sliding hiatal hernia was suspected after a CT scan.  The physician assistant opined gastroenteritis caused the nausea, vomiting, and diarrhea.  

The Veteran was afforded VA examinations for his various service-connected and claimed disabilities in April 2010.  The examiner opined the nausea and vomiting reported by the Veteran may have been more related to stomach and liver problems, but the HCV had become progressively worse since onset.  The examiner outlined the history of treatment for HCV and opined the response had been limited.  The side effects of the current treatment included: moderate fever; moderate chills; severe fatigue; moderate malaise; moderate anorexia; moderate headache; severe nausea; severe vomiting; severe diarrhea; moderate impaired concentration; moderate depression; mild hair loss; moderate insomnia; severe skin rash; mild eye problems; and mild auditory changes.  There was no a history of hospitalization or surgery, but the examiner indicated there were more than 10 incapacitating episodes that lasted longer than 10 days during the prior 12-month period.  The examiner noted the episodes were documented in the medical records and reported by the Veteran.  There were no extra-hepatic manifestations of liver disease.  The symptoms of the HCV included near-constant fatigue, malaise, nausea, vomiting, anorexia, and right upper quadrant pain.  There was no weight loss.  The symptoms of cirrhosis included weakness, malaise, anorexia, abdominal distension, abdominal pain, and nausea and vomiting that had continued for over 24 hours.  There was no jaundice and no history of portal hypertension.  

On examination, there was epigastric and left upper quadrant tenderness.  There was no evidence of ascites.  A January 2010 HCV test was negative.  Chronic HCV with mild piecemeal necrosis grate 2 and micronodular cirrhosis was diagnosed.  The examiner noted the Veteran continued to have stomach problems, including nausea and vomiting, that "may be caused by hepatitis C and his stomach issues."  The examiner opined it affected his daily activities, including having a moderate effect on chores, shopping, and exercise and mild effect on recreation, traveling, and bathing.  The examiner noted he did have abdominal girth, but did not appear to have ascites.  On stomach examination, GERD, duodenal ulcer, H pylori, and HCV were diagnosed.  Notably a test for H pylori was positive.  Initially, the examiner opined the liver cirrhosis, duodenal ulcer, and GERD were at least as likely as not caused or a result of HCV or the medication used to treat it.  However, in a July 2010 addendum opinion, the examiner opined the stomach-related symptoms were more likely due the reoccurring H pylori.  The examiner separately opined the Veteran's history of duodenal ulcer and GERD were less likely as not due to or caused by HCV.  The examiner noted, however, that the symptoms of nausea, vomiting, and GERD can be due to the medications used to treat HCV.  The examiner noted that the claim file was not available for the initial evaluation or at the time the addendum opinion was made.  

An April 2010 VA gastroenterology treatment record notes the Veteran complained of nausea and vomiting that had lasted a year.  An esophagogastroduodenoscopy (EGD) was planned.  An August 2010 surgical pathology report notes the esophagus and stomach were normal.  An upper GI endoscopy revealed a small hiatus hernia, but the second part of the duodenum was normal.  A January 2011 VA treatment record notes he complained of continued nausea and vomiting.  The physician noted August 2010 endoscopy, EGD, and colonoscopy were essentially normal, except for a hiatal hernia.  Biopsies of the colon, stomach, and duodenum were normal.  The Veteran reported the nausea and vomiting occurred daily.  He had not been eating much.  The physician diagnosed chronic nausea/vomiting and noted there was no identifiable cause.

In a February 2011 statement, the Veteran contended the April 2010 H pylori test resulted in a false positive and that the duodenal ulcer and GERD were the result of medications taken for HCV.

A March 2011 ultrasound showed hepatomegaly with diffuse fatty/fibrotic infiltrative changes.  

An August 2011 VA outpatient treatment record notes the Veteran complained of continued nausea and vomiting, but had not appeared for a gastrointestinal appointment.  A January 2012 note notes he was recently hospitalized for the nausea and vomiting.  A CT scan of the abdomen/pelvis showed circumferential diffuse wall thickening in the jejunum.  The etiologies included infection, inflammation, and ischemia.  He underwent an EGD in December, and biopsies of the esophagus, stomach, and small bowel were normal.  A diagnosis of hemorrhagic gastritis was diagnosed.  The physician noted his appetite was ok.  

July, August, and December 2012 VA outpatient treatment records note the Veteran continued to complain of nausea and vomiting.  A November 2012 sonogram noted the liver was mildly enlarged and mildly fatty infiltrated.  In December 2012, the physician noted testing had been essentially negative and scheduled an abdominal CT scan.  A February 2013 CT scan report notes the liver appeared to be within normal limits.  VA treatment records show he continued to complain of chronic nausea and vomiting and reported he sought treatment at private hospitals, including in December 2013.

In an April 2014 statement, the Veteran reported he had constant debilitating symptoms, including fatigue, nausea, vomiting, anorexia, loss of weight, and right upper quadrant pain.  He stated he woke up with nausea and vomiting every day.  

The Veteran was afforded a VA hepatitis and liver examination in June 2014.  The examiner thoroughly summarized the Veteran's treatment history for HCV and nausea and vomiting and noted laboratory results and imaging studies had shown the HCV with mild piecemeal necrosis and nodular cirrhosis to be stable.  The examiner noted that the Veteran reported he developed nausea and vomiting after completing his course of therapy for HCV in 2008, but opined there is no medical evidence to support that they symptoms were a sequela of HCV or treatment for it.  She explained a treating VA physician noted there was no stigmata of liver disease and diagnosed chronic compensated cirrhosis in November 2007.  She noted VA treatment records showed he used marijuana daily and indicated studies suggested chronic marijuana use is associated with "cannabis hyperemesis syndrome characterized by persistent nausea and vomiting."  She noted the Veteran reported he had not received additional treatment for HCV and that the only evidence that related the symptoms to HCV was his own belief.  She opined the documented gastropathy and erosive esophagitis are likely due to his diabetes mellitus, not HCV.  The examiner opined the Veteran's reported fatigue likely had a component of deconditioning.  She noted laboratory values did not reflect any significant electrolyte imbalances.  She opined the fatigue was not due to a liver condition because his liver disease was stable.  The examiner noted the Veteran's VA treatment records showed he lost weight, but found no documentation relating it to HCV or liver disease.  She opined it could be the result of his chronic nausea and vomiting, which she opined was caused by his diabetes mellitus.  

The Veteran reported abdominal pain, including in the right upper quadrant.  On examination, there was no abdominal distention, ascites, right upper quadrant tenderness to palpation, or organomegaly.  The examiner opined the abdominal pain the Veteran reported was not related to HCV or liver disease, but rather to ulcerative esophagitis, gastritis, erosive duodenitis, and gastropathy, which the examiner believed were related to diabetes mellitus.  The Veteran also reported joint pain, but the examiner found there was no indication that the joint pain was related to HCV or joint pain.  The examiner noted the Veteran was briefly hospitalized for acute pancreatitis with elevated lipase levels, but that there was not evidence it was an extrahepatic manifestation of HCV rather than the Veteran's diabetes mellitus.  The examiner summarized the nausea/vomiting, fatigue, weight loss, and general arthralgia reported by the Veteran but opined they were not extrahepatic manifestations of his liver disease.  Inexplicably, the examiner checked the appropriate boxes on the examination form to indicate the signs or symptoms attributable to chronic or infectious liver diseases included daily, but not near-constant and debilitating, fatigue, daily nausea, daily vomiting; intermittent arthralgia; weight loss that had been sustained for at least three months; and intermittent right upper quadrant pain.  The examiner noted he had lost 35 pounds between July and December 2013 and continued to lose weight.  The examiner noted a review of the record did not show prescribed bed rest for the HCV and indicated he had not had any incapacitating episodes due to liver conditions during the prior year.  The examiner indicated he did not have signs or symptoms attributable to cirrhosis of the liver.

In a June 2014 statement, the Veteran asserted the June 2014 examiner was prejudiced against him and requested another examination.  He reported he had constant nausea and vomiting with incapacitating episodes.  In a July 2014 statement, he contended that the nausea/vomiting, fatigue, weight loss, and general arthralgia were manifestations of liver disease.  He reported his VA treatment provider had always ordered him to rest in bed.  He noted the April 2010 VA examiner related his symptoms to HCV.  He noted reasonable doubt should be resolved in his favor.

A September 2014 VA infectious disease consultation report notes the Veteran continued to have chronic nausea.  On evaluation, there was not stigmata of chronic liver disease, fluid wave, or pedal edema.  Chronic HCV, sustained viral responder, and hepatic cirrhosis, compensated, were assessed.  A September 2014 ultrasound showed the liver was mildly enlarged and diffusely fatty infiltrated.

The Veteran underwent a VA diabetes examination in October 2014.  The examiner noted the Veteran reported weight loss and chronic nausea/vomiting, but found there was no evidence to support that the Veteran has gastroparesis related to his diabetes or that his symptoms of chronic nausea, vomiting, and weight loss are due to his diabetes.  The examiner noted the diabetes had been well-controlled since 2010 and testing showed the symptoms are likely due to erosive esophagitis and problems with his duodenum.

A March 2015 VA endocrinology consultation report notes the Veteran had been recently hospitalized for nausea and vomiting.  Adrenal insufficiency and evidence of adrenal hyperplasia were revealed on a CT scan of the abdomen.

A January 2016 VA outpatient treatment record notes the Veteran completed HCV therapy in 2007 and has micronodular cirrhosis and "on and off nausea."  HCV, sustained viral responder, and hepatic cirrhosis, compensated, were diagnosed.  A February 2016 ultrasound was normal. 

In a March 2016 treatment note, the Veteran's physician opined his recurrent nausea and vomiting are related to cannaboid hyperemesis syndrome.

The Veteran underwent a VA hepatitis examination again in June 2016.  The examiner referenced the September 2014 VA treatment record and opined the Veteran does not have signs or symptoms attributable to chronic infectious liver diseases.  The examiner did not address the Veteran's reported symptomatology or the conflicting evidence contained in the record, particularly the April 2010 and June 2014 examiners' opinions regarding the manifestations of the Veteran's hepatitis C.

In the November 2017 VHA opinion, the expert physician reviewed the Veteran's medical history, including his HCV treatment history, from the entire period on appeal.  The examiner, the section chief of infectious diseases at UC Davis Health, noted the symptoms of nausea, vomiting, and fatigue became more severe with the treatment that began in 2007.  The examiner opined that while his reported symptoms could be attributed to multiple disabilities, it is at least as likely as not that the chronic nausea/vomiting documented in the record following the completion of treatment for HCV in December 2007 is the result of the HCV.  The examiner explained he experienced the same symptoms prior to 2007 and that their continued manifestation despite treatment was likely due to associated cirrhosis. 

Upon consideration of the evidence above and with resolution of reasonable doubt in the Veteran's favor, as required under 38 C.F.R. § 4.3, the Board finds it is reasonably shown that from May 3, 2007, the Veteran's HCV has been manifested by daily fatigue, malaise, and anorexia with substantial weight loss or other indication of malnutrition, and hepatomegaly.  The Board acknowledges VA treatment providers and VA examiners opined the Veteran's complaints of nausea, vomiting, fatigue and loss of appetite were not related to the HCV, but the VHA examiner reviewed the conflicting evidence and opined it is at least as likely as not that the chronic nausea/vomiting documented in the record following the completion of treatment for HCV in December 2007 is the result of the HCV.  The expert's opinion is accompanied by persuasive rationale, and the Board finds the opinion to be the most probative evidence in this matter.  His treatment records show he underwent weight loss and complained of almost daily nausea and vomiting, a clear indication of malnutrition, during this period.  In addition, the record shows that multiple ultrasounds performed during this period showed the Veteran's liver to be enlarged.  Accordingly, the criteria for an initial 60 percent rating (but no higher) under the revised Diagnostic Code for the hepatitis C have been met from May 3, 2007.  

The Board considered whether an even higher rating is warranted under either Diagnostic Code 7345 (in effect prior to July 2, 2001) or Diagnostic Code 7354 (in effect since July 2, 2001), but the evidence fails to show that the HCV was manifested by near-constant debilitating symptoms, marked liver damage, or three or more three-week-long episodes of disabling symptoms requiring rest therapy from May 3, 2007.  While the Board acknowledges the Veteran has complained of daily nausea and vomiting, and stated they were debilitating, the medical evidence has not shown them to be debilitating.  Notably, the April 2010 VA examiner opined the nausea and vomiting only had a moderate effect on chores, shopping, and exercise, and a mild effect on recreation, traveling, and bathing.  In addition, the June 2014 VA examiner opined the HCV-related nausea and vomiting occurred daily, but was not debilitating.  She opined that the arthralgia and right upper quadrant pain were only intermittent.  At other times, he denied any symptoms.  The record also does not show the HCV required three-week-long sessions of rest therapy.  While the Veteran reported daily nausea and vomiting, the record does not suggest he was incapacitated for three weeks at a time. 

The Board has also considered whether a separate or higher rating is warranted under either version of Diagnostic Code 7312 for cirrhosis, but the medical evidence does not show the cirrhosis was manifested by ascites requiring infrequent tapping or recurrent hemorrhage from esophageal varices, which was required for a 70 percent rating prior to July 2, 2001, or was manifested by ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy, which is required for a 70 percent rating under the revised criteria.  
Accordingly, the evidence supports a 60 percent disability rating, but no higher, for the Veteran's HCV from May 3, 2007.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

An evaluation in excess of 10 percent prior to May 3, 2007 is denied.

An evaluation of 60 percent, but no higher, is granted for hepatitis C with piecemeal necrosis and micronodular cirrhosis from May 3, 2007, subject to regulations governing payment of monetary awards.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


